Citation Nr: 1607168	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-44 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for the residuals of a left knee sprain.

3.  Entitlement to a compensable disability rating for the residuals of fractures of the third and fourth metatarsals in the left foot.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and an April 2015 rating decision of the RO in Providence, Virginia. 

This matter originating from the December 2007 rating decision was previously before the Board, and, in April 2011, the matter was remanded for further development.  

The Board notes that the issue of entitlement to service connection for a cervical spine disorder was previously characterized as a claim to reopen; however after reviewing the records it has come to the Board's attention that the RO's original decision never became final.  Accordingly, the Board has recharacterized the matter as an original claim for service connection rather than a claim to reopen a claim for service connection.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Cervical Spine

The Veteran is seeking service connection for a cervical spine disorder.  This matter was previously remanded by the Board in April 2011, to provide a VA examination to determine the etiology of the Veteran's cervical or thoracolumbar spine disorders.  See April 2011 Board Decision, p. 12-13.  The Veteran underwent an examination in May 2011, but the examiner did not opine whether or not the Veteran's cervical spine disorder was related to his military service.  The RO also arranged for the Veteran to undergo subsequent examinations, but none of the subsequent examinations addressed whether or not the Veteran's cervical spine disorder was related to the Veteran's military service either.  As such, the Veteran's claim must be remanded so as to ensure a complete record on which to base a decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

Left Knee, Left Foot

The Veteran contends that he is entitled to service connection for the residuals of a left knee sprain and a compensable disability rating for the residuals of fractures of the third and fourth metatarsals in the left foot.  The RO denied these claims in April 2015, and the Veteran timely filed a notice of disagreement (NOD) in November 2015.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the April 2015 rating decision and the November 2015 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. At 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination of his cervical spine.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that any current cervical spine disorder either began during or was otherwise caused by his military service.  Why or why not? 

2.  Then, readjudicate the Veteran's cervical spine claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

3.  Furnish the Veteran and his representative with a SOC pertaining to the following claims: entitlement to service connection for the residuals of a left knee sprain; and entitlement to a compensable disability rating for the residuals of fractures of the third and fourth metatarsals in the left foot.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

